   3:20-cv-00543-JMC-PJG           Date Filed 05/06/20      Entry Number 23        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Glenn D. Jacobs,                                 )           C/A No. 0:20-543-JMC-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )                     ORDER
                                                 )
South Carolina Department of Mental Health,      )
                                                 )
                              Defendant.         )
                                                 )

       The plaintiff, Glenn D. Jacobs, filed this employment discrimination action in the Richland

County Court of Common Pleas. The defendants removed the case to this court. This matter is

before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). The

defendant moved to dismiss this action, arguing the plaintiff’s claim pursuant to the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq. is untimely; the plaintiff’s state law

claims fail to state a claim upon which relief can be granted; and alternatively, the plaintiff’s

conspiracy claim is barred by the South Carolina Tort Claims Act, S.C. Code Ann. §§ 15-78-10 et

seq. (ECF No. 4.) The plaintiff failed to respond to the defendant’s motion to dismiss, even after

the court granted the plaintiff an extension of time. 1 Consequently, the court issued a Report and

Recommendation recommending that this action be dismissed without prejudice due to the

plaintiff’s failure to prosecute. (ECF No. 19.) The court also recommended that the defendant’s

motion to dismiss be denied because the untimeliness of the plaintiff’s ADA claim is not apparent




       1
         The docket reflects that the plaintiff’s counsel was not originally able to file the motion
for an extension of time due to technical difficulties with the court’s Electronic Case Filing (ECF)
System. (ECF No. 13.) Attorneys practicing in this district must file documents through ECF.
Electronic Case Filing Policies and Procedures District of South Carolina 3.1. Plaintiff’s counsel
may find ECF training materials at https://www.scd.uscourts.gov/CMECF/Training.asp.
                                            Page 1 of 3
   3:20-cv-00543-JMC-PJG           Date Filed 05/06/20      Entry Number 23        Page 2 of 3




from the face of the Complaint and the defendant’s motion incorrectly relied on the wrong pleading

standard. (Id. at 3.)

        Subsequently, the plaintiff filed 2 a “motion for reconsideration” pursuant to Federal Rule

of Civil Procedure 59(e), in which the plaintiff asked the court to reconsider its Report and

Recommendation 3 because the plaintiff’s counsel believed the deadline to respond to the

defendant’s motion was extended to April 20, 2020 by the court’s standing order In re: Court

Operations in Response to COVID-19, 3:20-mc-105 (March 16, 2020). (ECF No. 20.) The

Honorable J. Michelle Childs, United States District Judge, referred the plaintiff’s motion to the

assigned magistrate judge. The defendant filed a response in opposition, arguing the court should

adhere to the court’s interpretation that the standing order does not prospectively extend deadlines

that accrued after March 16, 2020, as explained in footnote one of the court’s Report and

Recommendation. (ECF No. 19 at 2 n.1.)

        The court hereby withdraws the Report and Recommendation based on the plaintiff’s

failure to prosecute. The court finds that the plaintiff’s motion shows his intent to prosecute this

case and the plaintiff shows excusable neglect for missing the deadline to respond due to confusion

over the court’s standing order. See Fed. R. Civ. P. 6(b)(1)(B); Colony Apartments v. Abacus

Project Mgmt., Inc., 197 F. App’x 217, 223 (4th Cir. 2006). Accordingly, the court finds that this

action should not be dismissed for failure to prosecute. Also, the court finds it is appropriate to

allow the plaintiff to amend his Complaint to correct the purported deficiencies identified by the



        2
         The plaintiff’s attorney was again unsuccessful in filing this motion using the ECF system
and sent an email to the court indicating that she was unable to log in to ECF and subsequently
locked herself out of her PACER account. (See ECF 20-1 at 1.)
        3
         A motion pursuant to Rule 59(e) applies only to judgments, and a report and
recommendation by a federal magistrate judge is not a judgment. See generally 28 U.S.C.
§ 636(b)(1); Mathews v. Weber, 423 U.S. 261, 270 (1976).
                                            Page 2 of 3
   3:20-cv-00543-JMC-PJG           Date Filed 05/06/20     Entry Number 23       Page 3 of 3




defendant in its motion to dismiss. See generally Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807

F.3d 619, 623-26 (4th Cir. 2015); see also Workman v. Morrison Healthcare, 724 F. App’x 280,

281 (4th Cir. 2018).

       Accordingly, it is hereby

       ORDERED

       (1)     that the April 13, 2020 Report and Recommendation is withdrawn (ECF No. 19);
       (2)     that the plaintiff’s motion is granted (ECF No. 20);
       (3)     that the plaintiff shall file an amended complaint within fourteen (14) days of the
               date of this order; and
       (4)     that the defendant’s motion to dismiss (ECF No. 4) is terminated from the docket
               with leave to refile, if appropriate, after the plaintiff amends his pleading.
       IT IS SO ORDERED.


                                             __________________________________________
May 6, 2020                                  Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 3 of 3
